Exhibit 10.2

Standard Award Document

THE TJX COMPANIES, INC.

FORM OF NON-QUALIFIED STOCK OPTION TERMS AND CONDITIONS

GRANTED UNDER THE COMPANY’S STOCK INCENTIVE PLAN

Series [    ]

These terms and conditions (“Terms and Conditions”) apply to your non-qualified
stock option to purchase shares of Common Stock, $1.00 par value, of The TJX
Companies, Inc. (the “Company”) granted to you (“you” or “optionee”) under the
Company’s Stock Incentive Plan (as supplemented by any applicable sub-plan, the
“Plan”). Capitalized terms that are used and that are not defined herein will
have the meanings given to them in the Plan. Your option is subject to the terms
and conditions of the Plan, the provisions of which, as from time to time
amended, are incorporated into these Terms and Conditions, and by accepting your
option, you agree to these Terms and Conditions, including without limitation
any applicable country-specific terms and conditions in the attached Addendum.

Please note that the local laws applicable to your option may change from time
to time. You are advised to seek your own professional legal, tax, and financial
advice in relation to your acceptance of such grant. The Company is not
providing any tax, legal, or financial advice, nor is the Company making any
recommendation regarding your acceptance or exercise of this grant or the sale
of shares received under the Plan.

Your option award letter describes the number of shares of Company Stock subject
to this option and the option price.

 

1.    Date of Grant:      2.    Expiration Date:      3.    Exercise of Option:
        This option may be exercised to the extent it has become exercisable at
any time prior to the Expiration Date. The option price may be payable as
specified by the Company in its discretion in accordance with Section 6(c) of
the Plan or any successor provision. 4.    Termination of Employment: In the
event of the termination of employment of the optionee or in the event of the
designation of the optionee as an inactive employee by reason of Disability,
this option may thereafter be exercised during the following applicable period
(or until the Expiration Date, if earlier) but only to the extent it was
exercisable at the earlier of such termination or designation (except as
otherwise indicated below):    Reason for Termination or Designation     
                             Subsequent Period for Exercise             5.   
Partial Acceleration of Exercisability Upon Death and Disability: Subject to
Paragraph 4 above, in the event of the termination of employment of the optionee
due to the death or Disability of the optionee, or in the event of the
designation of the optionee as an inactive employee by reason of Disability,
this option shall be exercisable as to the number of shares for which it could
have been exercised immediately prior to such termination or designation or, if
greater, (i) the total number of shares subject to this option multiplied by a
fraction the numerator of which shall be the number of days between the grant of
this option and such termination or designation and the denominator of which
shall be the number of days between the grant of this option and the date upon
which this option, by its terms, would have become fully exercisable, minus (ii)
the number of shares, if any, previously purchased under this option, provided,
however, that no shares may be purchased under this option in the event that
such termination or designation occurs within three months after the grant of
this option.



--------------------------------------------------------------------------------

6.    Change of Control: This option unless previously terminated or expired
shall automatically become fully exercisable upon the occurrence of a Change of
Control. 7.    Automatic Exercise in Certain Circumstances: To the extent any
portion of this option is otherwise exercisable but remains unexercised at the
close of business on the Expiration Date (or on the date of the earlier
expiration of the period for exercising such portion of the option following a
termination of employment or a designation as an inactive employee by reason of
Disability), and if on such date the Fair Market Value of the shares subject to
such exercisable but unexercised portion of this option exceeds the aggregate
consideration that would have been required to be paid to purchase such shares
had such portion of this option been exercised, the optionee will automatically
be paid, in cancellation of such portion of the option, an amount of Company
Stock having a Fair Market Value equal to such excess, if any. This Paragraph 7
is subject to the terms of any applicable sub-plan. The optionee hereby
acknowledges that tax and other legal requirements must be met prior to any
settlement of options under this Paragraph 7 and hereby consents to any tax or
other consequences that may arise in connection with this Paragraph 7. 8.   
Limited Transferability: This option may not be transferred by the optionee
other than by will or by the laws of descent and distribution, and is
exercisable during the optionee’s lifetime only by the optionee. 9.   
Withholding: No shares will be delivered pursuant to the exercise or automatic
exercise of this option unless and until the person exercising the option has
paid to the Company any taxes required to be withheld by the Company as a
consequence of such exercise or automatic exercise, or otherwise provided to the
Company’s satisfaction for the payment of such taxes. The optionee understands
that any tax, social contribution, or other liability that may arise in relation
to this option is solely the optionee’s (and not the Company’s or Subsidiary’s)
responsibility and that such liability may exceed any amounts withheld. The
optionee further understands that the optionee is solely responsible for filing
any relevant documentation that may be required in relation to this option and
any taxes, including but not limited to personal income tax returns or reporting
statements. 10.    Data Privacy: In order to perform its obligations under the
Plan or for the implementation and administration of such Plan, the Company may
collect, transfer, use, process, or hold certain personal data about the
optionee. Such data includes, but is not limited, to the optionee’s name,
nationality, citizenship, work authorization, date of birth, age, government or
tax identification number, passport number, brokerage account information,
address, compensation and equity award history, and beneficiaries’ contact
information. By accepting this grant, the optionee explicitly consents to the
collection, transfer (including to third parties in the optionee’s home country,
or the United States or other countries, such as but not limited to human
resources personnel, the Company’s legal and/or tax advisors, and brokerage
administrators), use, processing, holding, electronically or otherwise, of
his/her personal data in connection with this or any other equity award. At all
times the Company shall maintain the confidentiality of the optionee’s personal
data, except to the extent the Company is required to provide such information
to governmental agencies or other parties; any such actions will be undertaken
by the Company only in accordance with applicable law. 11.    Mode of
Communications: The optionee agrees, to the fullest extent permitted by law, in
lieu of receiving documents in paper format, to accept electronic delivery of
any documents that the Company or Subsidiary may deliver in connection with this
grant and any other grants offered by the Company, including prospectuses, grant
notifications, account statements, annual or quarterly reports, and other
communications. Electronic delivery of a document may be made via the Company’s
email system or by reference to a location on the Company’s intranet or website
or the online brokerage account system. To the extent the optionee has been
provided with a copy of these Terms and Conditions, the Plan, or any other
documents relating to this grant in a language other than English, the English
language document will prevail in case of any ambiguity or divergence resulting
from the translation of such documents. 12.    Foreign Exchange Restrictions:
The optionee understands and agrees that neither the Company nor any Subsidiary
is responsible for any foreign exchange fluctuation between the optionee’s local
currency (if applicable) and the United States Dollar that may affect the value
of this option or the calculated income thereunder or liable for any decrease in
the value of Stock or this option. The optionee understands and agrees that any
cross-border remittance made to exercise this option or transfer proceeds
received upon the sale of Stock must be made through a locally authorized
financial institution or registered foreign exchange agency and may require the
option to provide such entity with certain information regarding the
transaction.



--------------------------------------------------------------------------------

13.    No Employment Rights or Other Entitlements: The optionee agrees that any
awards under the Plan, including this option and these Terms and Conditions, do
not confer upon the optionee any right to continued employment with the Company
or a Subsidiary, nor do they interfere in any way with the right of the Company
or a Subsidiary to terminate the employment of the optionee at any time. Nothing
contained in these Terms and Conditions shall be deemed to constitute or create
a contract of employment, nor shall these Terms and Conditions constitute or
create the right to remain associated with or in the employ of the Company or a
Subsidiary for any particular period of time. Furthermore, this grant is made
solely at the discretion of the Company, and these Terms and Conditions, the
Plan, and any other Plan documents (i) are not part of the optionee’s employment
contract, if any, and (ii) do not guarantee either the optionee’s right to
receive any future grants under the Plan or the inclusion of the value of any
grants in the calculation of severance payments, if any, upon termination of
employment. 14.    Compliance with Law: Notwithstanding anything to the contrary
herein, the Company shall not be obligated to issue any Stock pursuant to any
option, at any time, if the offering of the Stock covered by such option, or the
exercise of an option by the optionee, violates or is not in compliance with any
laws, rules or regulations of the United States or any state or country.
Furthermore, the optionee understands that, to the extent applicable, the laws
of the country in which he/she is working at the time of grant, vesting, and/or
exercise of this option (including any rules or regulations governing
securities, foreign exchange, tax, labor or other matters) may restrict or
prevent exercise of this option or may subject the optionee to additional
procedural or regulatory requirements he/she is solely responsible for and will
have to independently fulfill in relation to this option. The Company reserves
the right to impose other requirements on optionee’s participation in the Plan,
stock option awards thereunder, and any Stock acquired under the Plan, to the
extent the Company determines it is necessary or advisable to comply with
applicable law or facilitate the administration of the Plan. 15.    Governing
Law and Forum: Except as otherwise expressly provided in the Plan (i) the Plan
is administered in the United States and these Terms and Conditions shall be
governed by and interpreted, construed, and enforced in accordance with the laws
of the Commonwealth of Massachusetts without regard to its or any other
jurisdiction’s conflicts of laws provisions and (ii) for purposes of resolving
any dispute that may arise directly or indirectly from these Terms and
Conditions, the parties hereby submit and consent to the exclusive jurisdiction
of the Commonwealth of Massachusetts in the United States and agree that any
litigation shall be conducted only in the United States District Court for the
District of Massachusetts or a court of the Commonwealth of Massachusetts. 16.
   Other Terms: The provisions of these Terms and Conditions are severable, and
if any one or more of the provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable. To the extent applicable, the country-specific terms
and conditions in the attached Addendum shall apply to this option.